[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                  DEC 9, 2008
                               No. 08-11290                     THOMAS K. KAHN
                           Non-Argument Calendar                    CLERK
                         ________________________

                           Agency No. A34-074-706

EVERTON ALPHONSO MCKENZIE,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                              (December 9, 2008)

Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      Everton Alphonso McKenzie, a citizen of Jamaica, was admitted into the

United States as a lawful immigrant in October 1973. In 1986, McKenzie was
convicted by a jury in New York of criminal possession of marijuana in the fourth

degree and criminally using drug paraphernalia in the second degree. The Notice

to Appear (“NTA”) alleged McKenzie was removable because of his 1986

marijuana possession conviction. McKenzie filed an application for a waiver of

inadmissibility under the Immigration and Nationality Act (“INA”) § 212(c), 8

U.S.C. § 1182(c), which the Immigration Judge (“IJ”) pretermitted.

      The IJ ordered McKenzie removed based on his marijuana conviction.

McKenzie petitions for review of the Board of Immigration Appeal’s (“BIA”)

order dismissing his appeal from the IJ’s removal order. After review, we dismiss

in part and deny in part McKenzie’s petition.

A.    Appellate Jurisdiction

      Because McKenzie is a removable alien based on his controlled substance

offense, we do not have jurisdiction to review the BIA’s final removal order. See 8

U.S.C. § 1182(a)(2)(A)(i)(II), INA § 212(a)(2)(A)(i)(II); 8 U.S.C. § 1252(a)(2)(C),

INA § 242(a)(2)(C); Brooks v. Ashcroft, 283 F.3d 1268, 1272-73 (11th Cir. 2002).

However, we retain jurisdiction to review any substantial, colorable constitutional

claims or questions of law. See 8 U.S.C. § 1252(c)(2)(C), (D), INA §

242(a)(2)(C), (D); Oguejiofor v. Att’y Gen. of U.S., 277 F.3d 1305, 1308 (11th

Cir. 2002).

      The following issues McKenzie raises do not present a constitutional claim
                                          2
or a question of law, but instead challenge the BIA’s discretionary decisions, and

we lack jurisdiction to review them: (1) whether McKenzie would have received

§ 212(c) relief (had his application not been pretermitted) or § 212(h) relief (had he

been allowed to apply); and (2) whether to reopen McKenzie’s removal

proceedings to permit McKenzie to apply for § 212(h) relief.1

       Although we lack jurisdiction to review the discretionary aspect of

McKenzie’s request for § 212(c) relief, we retain jurisdiction to review the legal

question of whether McKenzie’s 1986 marijuana possession conviction rendered

him ineligible for § 212(c) relief.

B.     McKenzie’s Eligibility for § 212(c) Relief

       1.      Section 212(c) Waiver

       Under § 212(c), the Attorney General has the discretion to waive an alien’s

inadmissible status if the alien is a lawful permanent resident who has lived

continuously in the United States for seven years. See 8 U.S.C. § 1182(c) (1996),

INA § 212(c). Although § 212(c) originally provided for a waiver of exclusion for

aliens who had gone abroad temporarily, the provision was “extended to provide

relief from deportation orders as well.” Asencio v. INS, 37 F.3d 614, 616 (11th

Cir. 1994). However, the § 212(c) waiver is available to removable lawful

       1
        McKenzie does raise two constitutional claims, but they are not substantial, non-
frivolous claims, and thus we lack jurisdiction to review them, too.

                                                3
permanent residents only to the extent the grounds for removal are analogous to

grounds for exclusion under INA § 212(a), 8 U.S.C. § 1182(a).

       In 1996, Congress eliminated § 212(c) relief for aliens convicted of certain

disqualifying offenses, including controlled substance offenses. See Antiterrorism

and Effective Death Penalty Act (“AEDPA”), Pub. L. No. 104-132, § 440(d), 110

Stat. 1214 (1996). Later that same year, Congress repealed § 212(c) altogether and

replaced it with a new procedure called “cancellation of removal.” See Illegal

Immigration Removal and Immigrant Responsibility Act (“IIRIRA”), Pub. L. No.

104-208, Div. C Title III § 304(b), 110 Stat. 3009-597. However, the Supreme

Court concluded in INS v. St. Cyr, 533 U.S. 289, 326, 121 S. Ct. 2271, 2293

(2001), that the provisions of AEDPA and IIRIRA eliminating § 212(c) relief

could not apply retroactively to aliens who were eligible for § 212(c) relief at the

time they pled guilty to a disqualifying offense. Thus, despite AEDPA and

IIRIRA, aliens who pled guilty before § 212(c) was repealed may still apply for

§ 212(c) relief. In Alexandre v. United States Attorney General, we stated that,

although an alien who pled guilty prior to the repeal of § 212(c) still could seek §

212(c) relief, “§ 212(c) relief is not available to aliens who were convicted after a

trial instead of on a guilty plea.” 452 F.3d 1204, 1207 (11th Cir. 2006).2

       2
         This statement is not dictum given that the Alexandre court concluded that the petitioner
was ineligible for § 212(c) relief because, inter alia, he had proceeded to trial and was convicted
by a jury.
                                                   4
      2.     McKenzie’s § 212(c) Application

      In his removal proceedings, McKenzie admitted the charges against him in

the NTA and originally sought cancellation of removal. McKenzie submitted the

judgment for his 1986 convictions, which showed that he was found guilty by a

jury of criminal possession of marijuana in the fourth degree and of criminally

using drug paraphernalia in the second degree and was sentenced to three years of

probation. The IJ exercised her discretion and denied McKenzie’s application for

cancellation of removal. The BIA concluded that the IJ had not erred and

dismissed McKenzie’s appeal.

      McKenzie filed a motion to reopen his proceedings, arguing he should be

allowed to apply for a § 212(c) waiver. The BIA granted McKenzie’s motion,

noting that McKenzie had been convicted after pleading guilty before AEDPA’s

enactment and that, although his application was untimely, he should be given “an

opportunity to apply for relief under section 212(c).”

      In the reopened proceedings, the government moved to pretermit

McKenzie’s application because his 1986 marijuana conviction was by a jury, not

based on a guilty plea. McKenzie submitted a certificate of disposition indicating

that his 1986 marijuana conviction was the result of a guilty plea. However,

McKenzie admitted at the hearing that he was convicted following a jury trial. The

IJ granted the government’s motion to pretermit McKenzie’s § 212(c) application.
                                          5
       On appeal to the BIA, McKenzie conceded that the certificate of disposition

was erroneous and admitted that he had been convicted by a jury. However, he

argued that his jury conviction did not preclude him from § 212(c) relief for

various reasons. McKenzie also filed a “motion to remand,” arguing, inter alia,

that he should be allowed to pursue § 212(h) relief.3

       The BIA dismissed McKenzie’s appeal. The BIA noted that McKenzie did

not deny being convicted by a jury and concluded, therefore, that McKenzie’s

conviction did not fall within the ambit of St. Cyr and rendered him ineligible for §

212(c) relief. The BIA also denied McKenzie’s motion to remand, which it

construed as a motion to reopen. The BIA found that McKenzie could have, but

did not, apply for § 212(h) relief when his proceedings were reopened and that

McKenzie did not properly assert a claim of ineffective assistance of counsel as to

the failure to timely seek § 212(h) relief.4

       3.      McKenzie’s Petition for Review

       McKenzie does not dispute that his marijuana conviction is based on a jury

trial and not a guilty plea. Therefore, under our Alexandre precedent, the IJ and

       3
         Section 212(h) permits the Attorney General, in his discretion, to waive inadmissibility
if the controlled substance offense is “a single offense of simple possession of 30 grams or less
of marijuana” and the applicant meets other criteria. 8 U.S.C. § 1182(h), INA § 212(h).
       4
        We review only the BIA’s decision “except to the extent that it expressly adopts the IJ’s
opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review the BIA’s
and the IJ’s legal determinations de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48
(11th Cir. 2001).
                                               6
the BIA did not err in concluding that McKenzie is ineligible for § 212(c) relief.

         McKenzie makes several arguments as to why he nonetheless should be

considered eligible, all of which lack merit. For example, Alexandre’s binding

effect forecloses McKenzie’s argument that the repeal of § 212(c) had an

impermissible retroactive effect under the Supreme Court’s two-step retroactivity

analysis in Landgraf v. USI Film Prods., 511 U.S. 244, 114 S. Ct. 1483 (1994). In

Alexandre, we concluded that the retroactivity rationale of St. Cyr did not apply to

aliens who had been convicted by a jury. Alexandre, 452 F.3d at 1207. We are

bound by Alexandre unless it is overruled by the Supreme Court or this Court

sitting en banc. See Delgado v. U.S. Att’y Gen., 487 F.3d 855, 860 n.3 (11th Cir.

2007).

C.       Section 212(h) Relief

         McKenzie argues that the IJ erred when she failed to rule on his eligibility

for a § 212(h) waiver. However, McKenzie never gave the IJ a reason to rule on

McKenzie’s § 212(h) eligibility. The record shows that McKenzie only mentioned

§ 212(h) in passing during the hearing on his § 212(c) application and did not state

an intent to apply for such relief at that time. McKenzie first expressed a desire to

apply for a § 212(h) waiver on appeal to the BIA when he asked the BIA to reopen




                                             7
his proceedings to permit him to file a § 212(h) application.5 Thus, the IJ did not

err in failing to rule on McKenzie’s eligibility for a § 212(h) waiver.

       PETITION DISMISSED IN PART and DENIED IN PART.




       5
          Similarly, we reject as meritless McKenzie’s claim that the BIA concluded that he was
ineligible for a § 212(h) waiver. The BIA concluded only that McKenzie’s proceedings should
not be reopened to permit him to apply for a § 212(h) waiver (because he could have applied
earlier, but did not), not that he was ineligible for such a relief.
                                                    8